Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the amendments filed November 6, 2020.  Claims 1, 3, 5, 6, 9, 13, 16, 19 and 20 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, specifically the amended claim limitations to newly include “a conversion call log” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims currently reciting “display…when the second call log” IS and IS NOT “of the conversion call log type.  Both of the limitations display “a user interface” “corresponding to the first call log.”  It is unclear what is actually being displayed by the display.  A user interface is a generic term and does not clearly define what exactly is being displayed.  The interpretation of the claim can include, for example, but not limiting, any one of these - a first call log, a second call log, a conversion call log, an interface referencing a first call log, an interface referencing a second call log, an interface referencing a conversion call log.  This is because it is not defined in the claim what “corresponding to” refers to, or what the relationship actually is between the first call log, second call log and conversion call log. 
 It is also unclear if the “call log interface” is one interface that includes “conversion call log interface” or if those are two different interfaces of a “user interface” of the claim.  
The claim, for purposes of consideration for this action, is interpreted to mean that a conversion call log is displayed on a user interface, as per broadest reasonable interpretation, taking into account the specification, but needs to be further clarified by the applicant to clearly define the meets and bounds of the claim.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and as such, appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuli et al. United States Patent Application Publication No.  2017/0171384 in view of Reddy et al. United States Patent No.  9,942,322

As per claim 1, Ghuli teaches an electronic device configured to share a single phone number with an external device, the electronic device comprising: a display; a communication circuit; a processor operatively connected to the display and the communication circuit; and a memory operatively connected to the processor, configured to store a plurality of call logs, and storing instructions that, when executed by the processor, cause the processor to [caller device (electronic device) multiple communication devices (external device), communication processer (server) pp 0025, 0038, 0043];
[event detector includes phone calls to an address of record (pp 0019-0020; 0039-0040)],
control the communication circuit to transmit a first call log associated with a missed call to a server in response to a stopped reception of the call request [detect events (pp0023) including missed call entry (pp 0026-0027); transmitting call log (pp 0037, 0042-0043)],
control the communication circuit to receive a first response signal regarding transmission of the first call log from the server [call log, call log entry sent to multiple devices (pp 0043)],
store the first call log in the memory based on the first response signal [information stored in call log entry (pp 0043); call log entry stored in local call log [pp 0045-0046}],
control the communication circuit to receive a push signal from the server, wherein the push signal is generated by the server based on a second call log received from the external device and generated by the external device based on the call request [call log entry stored and sent to communication processor (pp 0046, 0048)], and
update the first call log stored in the memory based on the push signal [call log updated (pp 0037, 0049)].  
display, through the display, a user interface including a call log interface and a conversion call log interface corresponding to the first call log stored in the memory [display of call log entry for each communication device (pp 0035-0037, 0046)].
Ghuli does not explicitly teach wherein the plurality of call logs includes at least one conversion call log, and display, through the display, a user interface including a call log interface and a conversion call log interface corresponding to the first call log stored in the 
However, in analogous art, Reddy teaches wherein the plurality of call logs includes at least one conversion call log [combined call log and synchronizing call logs (column 2 line s9-23, 49-61); complete call log by syncing call logs(column 5 lines 30-62)] , and
display, through the display, a user interface including a call log interface and a conversion call log interface corresponding to the first call log stored in the memory when the second call log is of a conversion call log type, and display, through the display, the user interface including the call log interface corresponding to the first call log stored in the memory when the second call log is not of the conversion call log type [display cellular call log, webRTC call log and combined call log (column 10 lines 1-50, Figure 8)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the call logs of Ghuli with the combined call logs of Reddy.  A person of ordinary skill in the art would have been motivated to do this synchronize call logs between various servers [Reddy: column 2 lines 1-6].  

As per claim 2, Ghuli in view of Reddy teaches the electronic device of claim 1, wherein the second call log contains one of call processing results including a call answer, a user's call rejection, an automatic call rejection, a call answer of other electronic device, and a call rejection of other electronic device [Ghuli: call log entry includes missed call or answered call (pp 0028-0032, 0046)].  
[Ghuli: display of call log entry for each communication device (pp 0035-0037, 0046), sending updated call log entries (pp 0049, 0052); different color (pp 0035)].  

As per claim 4, Ghuli in view of Reddy teaches the electronic device of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor to:
provide a call function as a response to the call request based on a user input; transmit a third call log associated with a call answer to the server based on the call function being terminated;
receive a second response signal regarding transmission of the third call log from the server; and change the first call log stored in the memory to the third call log, based on the second response signal [Ghuli: updating call logs when the call was answered or missed or dropped (pp 0042-0043, 0048); sending request to communication device (pp 0046)];. 

As per claim 5, Ghuli in view of Reddy teaches the electronic device of claim 4, wherein the memory further stores instructions that, when executed by the processor, cause the processor to:
[Ghuli: display of call log entry for each communication device (pp 0035-0037, 0046), sending updated call log entries (pp 0049, 0052); different color (pp 0035)].

Claims 16-20 are rejected under the same rationale as claims 1-5 as they do not further limit or define over the claims.

As per claim 6, Ghuli teaches a server for synchronizing call logs of a plurality of electronic devices configured to share a single phone number, the server comprising: a memory including a table storing a plurality of call logs; and a processor configured to:
control to receive a call log associated with the phone number from one of the plurality of electronic devices [caller device (electronic device) multiple communication devices (external device), communication processer (server) pp 0025, 0038, 0043; event detector includes phone calls to an address of record (pp 0019-0020; 0039-0040)];
determine whether the received call log has a correlation with the plurality of call logs stored in the table [each communication device has a call log, Aor has multiple communication devices (pp 0013, 0019)]; 
 based on the received call log having the correlation, merge the received call log with the stored call logs of the table, based on a predefined condition, to update the stored call logs of the table [call log entries are updated (pp 0060-0061)],
[john smith and Fred hays also have multiple devices associated with a single AoR , showing exemplary one call log of Sally Jones (pp 0024-0026)] , and
control to transmit an update result of the table to the plurality of electronic devices [updated call log or call log entry is sent to communication devices (pp 0049, 0055)].  
Ghuli does not explicitly teach wherein the table includes a synchronization table and a candidate table; determine whether the received call log is of a conversion call log type; based on the received call log being of the conversion call log type, newly store the received call log in the synchronization table to update the stored call logs of the table; based on the received call log not being of the conversion call log type, determining whether the receiving call log has a correlation with the plurality of call logs stored in the table.
However, in analogous art, Reddy teaches wherein the table includes a synchronization table and a candidate table [call history on UE (column 3 lines 49-61); webRTC database used to combine and disseminate disparate call logs (column 3 lines 6-25); cloud storage of call logs (clumn 3 lines 49-62)];
determine whether the received call log is of a conversion call log type [sending call log information to webRTC database and updated call log (column 6-36);];
based on the received call log being of the conversion call log type, newly store the received call log in the synchronization table to update the stored call logs of the table; based on the received call log not being of the conversion call log type, determining whether the receiving call log has a correlation with the plurality of call logs stored in the table [calls made 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the call logs of Ghuli with the combined call logs of Reddy.  A person of ordinary skill in the art would have been motivated to do this synchronize call logs between various servers [Reddy: column 2 lines 1-6].  

As per claim 7, Ghuli in view of Reddy teaches the server of claim 6, wherein: each of the plurality of call logs contains device identification information, call partner information, time information, or a call processing result [Ghuli: call log entry includes time and identify (pp 0028, 0043)], and
based on a call log including (i) the same call partner information as the call partner information of the received call log and (ii) time information within a particular time range from the time information of the received call log exists in the table, the processor is configured to determine that the received call log has the correlation [Ghuli: correlating John Smith and Sally Jones call log (pp 0025-0032)].
 
As per claim 8, Ghuli in view of Reddy teaches the server of claim 7, wherein the call processing result includes a missed call, a call answer, a user's call rejection, an automatic call rejection, a call answer of other electronic device, and a call rejection of other electronic device  [Ghuli: call log entry includes missed call or answered call (pp 0028-0032, 0046)].


However, in analogous art, Westen teaches teaches universal event records and interleaving records to create historical timeline [events stored (pp 0017-0019); organizing an retrieving events based on time (pp 0025-0026) ; finding text in  the collection (pp 0060-0031); displaying user’s historical collection (pp 0036-0038)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the call logs of Ghuli with the hybrid call log of Gass.  A person of ordinary skill in the art would have been motivated to do this to facilitate the management of telecommunication by allowing users to keep track of calls.  

As per claim 10, Ghuli in view of Reddy teaches the server of claim 9, wherein the processor is further configured to: compare the call processing results of the retrieved call logs, based on predefined priorities, based on two or more call logs being retrieved from the [Ghuli: synchronization based on call log entries include information associated with call log and priority (pp 0048-0049)].
 
As per claim 11, Ghuli in view of Reddy teaches the server of claim 10, wherein a call answer or a user's call rejection is the call processing result having the highest priority [Ghuli: synchronization based on call log entries include information associated with call log and priority (pp 0048-0049)].

As per claim 12, Ghuli in view of Reddy teaches the server of claim 9, wherein the processor is further configured to: newly add the received call log to the synchronization table to update the plurality of call logs stored in the synchronization table, based on predefined priorities, when only one call log is retrieved from the candidate table, based on the first predefined search condition, and control to transmit update information of the synchronization table to the plurality of electronic devices [Reddy: app combines call log (column 5 lines 54-67)].

As per claim 13, Ghuli in view of Reddy teaches the server of claim 7, wherein the processor is further configured to: retrieve, from a candidate table, a call log including (i) the same device identification information as the device identification information of the received 

As per claim 14, Ghuli in view of Reddy teaches the server of claim 13, wherein the processor is further configured to determine whether the received call log has a correlation with the plurality of call logs stored in the table based on a call log satisfying the second predefined search condition not being retrieved from the candidate table [Reddy: combining call logs after push (column 5 lines 6-45)].

As per claim 15, Ghuli in view of Reddy teaches the server of claim 10, wherein the processor is further configured to transmit update information of the synchronization table to the plurality of electronic devices through a push server [Reddy: display combined call log (column 10 lines 11-40].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UZMA ALAM/Primary Examiner, Art Unit 2457